   Case 1:20-cv-01465-MN Document 7 Filed 12/22/20 Page 1 of 3 PageID #: 135




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

ROBERT MICHAELSON OF
ADVISORY TRUST GROUP, LLC, IN
HIS CAPACITY AS DEBTOR
REPRESENTATIVE AND                                  Civil Action No. 1: 20-cv-01465-MN
LIQUIDATING TRUSTEE,

                                 Plaintiff,

        v.

PETER BARONOFF, KEITH REUBEN,
BRIAN DUNN, DAVID ARMSTRONG,
JAMES HOPWOOD, RICHARD GOLD,
BRYAN DAY, STAN GRABISH,
RICHARD COHEN, STEVEN
HELLAND, MALINDA BARONOFF,
SHANNA BARONOFF, and JOHN DOES
1-100,

                                 Defendants.


          STIPULATION AND AGREED ORDER TO EXTEND DEADLINES FOR
                       DEFENDANT MALINDA BARONOFF

        The above-captioned plaintiff, Robert Michaelson of Advisory Trust Group, LLC, in his

Capacity as Debtor Representative and Liquidating Trustee (“Plaintiff”) and defendant, Malinda

Baronoff (“Defendant” and with Plaintiff, the “Parties”), jointly submit this Stipulation and

Agreed Order to Extend Deadlines for Defendant Malinda Baronoff between the Parties (the

“Stipulation and Order”) and respectfully represent as follows:

        WHEREAS, on October 28, 2020, Plaintiff filed the Complaint [Docket No. 1] (the

“Complaint”) with the United States District Court for the District of Delaware.

        WHEREAS, Defendant, having contacted Plaintiff regarding an extension of time to

respond to the Complaint, and Plaintiff consenting to such an extension, the Parties stipulate and

agree that:


                                                1
DOCS_DE:232235.1 72551/003
  Case 1:20-cv-01465-MN Document 7 Filed 12/22/20 Page 2 of 3 PageID #: 136




       1.     The deadline for Defendant to answer or otherwise respond to the Complaint shall

              be extended to and including February 19, 2021.

       2.     The deadline for Plaintiff to answer or otherwise respond to Defendant’s motion

              to dismiss or other similar pleading filed in response to the Complaint shall be

              extended to and including April 20, 2021.

       3.     The Parties reserve the right to seek further extensions of the deadlines set forth

              herein.



       IT IS SO ORDERED, this ______ day of _________________, 2020


              ______________________________________
              Honorable Maryellen Noreika
              United States District Court Judge

Stipulated and agreed to by:


                                            PACHULSKI STANG ZIEHL & JONES LLP

                                            /s/ Colin R. Robinson
                                            Bradford J. Sandler, Esq.
                                            Andrew W. Caine, Esq.
                                            Colin R. Robinson, Esq.
                                            919 N. Market Street, 17th Floor
                                            Wilmington, DE 19801
                                            Telephone: (302) 652-4100
                                            Facsimile: (302) 652-4400
                                            E-mail: bsandler@pszjlaw.com
                                                     acaine@pszjlaw.com
                                                     crobinson@pszjlaw.com

                                            -and-




                                               2
Case 1:20-cv-01465-MN Document 7 Filed 12/22/20 Page 3 of 3 PageID #: 137




                                 SILLS CUMMIS & GROSS P.C.
                                 Andrew H. Sherman (pro hac vice admission to be
                                 requested)
                                 Boris I. Mankovetskiy (pro hac vice admission to
                                 be requested)
                                 Rachel E. Brennan (pro hac vice admission to be
                                 requested)
                                 One Riverfront Plaza
                                 Newark, NJ 07102
                                 Telephone: (973) 643-7000
                                 Facsimile: (973) 643-6500
                                 Email: asherman@sillscummis.com
                                         bmankovetskiy@sillscummis.com
                                         rbrennan@sillscummis.com

                                 Counsel to Robert Michaelson of Advisory Trust
                                 Group, LLC, in his capacity as Debtor
                                 Representative and Liquidating Trustee

                                 -and-


                                 BRODSKY FOTIU-WOJTOWICZ


                                 /s/ Benjamin H. Brodsky
                                 Benjamin H. Brodsky (pro hac vice admission to be
                                 requested)
                                 200 SE 1st Street
                                 Miami, FL 33131
                                 Email: bbrodsky@bfwlegal.com

                                 Counsel to Malinda Baronoff




                                    3
